DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of group II, claims 8-12, in the reply filed on 12/20/21 is acknowledged. Applicant has further elected ritatolimod as the species of TLR3 agonist.  Claims 1-7, 13-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
Claims 8-12 are being acted upon.

Claim 9 is objected to for the following informalities:  The claims recites “where in” the TLR-3 agonist.  Correction is required to recite “wherein”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 is indefinite in the recitation of “CDL40” and “IFN-a”.  The terms are not known in the art and are not defined in the specification.  For the purposes of examination, the claims are being interpreted as requiring “CD40L” and “IFN-” as disclosed in the specification, for example on page 2.  Amendment to recite CD40L and IFN- would be remedial.
Claim 9 is indefinite in the recitation of “ritatolimod”.  The term is not known in the art and is not defined in the specification.  For the purposes of examination, the term is 


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 8, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghosh et al, as evidenced by Napolitani et al., 2005 and Jabara et al., 2001. 
Ghosh et al. teach a composition comprising PBMCs, a TLR7/8 agonist, a TLR3 agonist, and cytokines produced from the PBMCs, said cytokines including IFN-alpha, TNF-alpha, and IFN-gamma (see page 1112-1113, Fig. 2 and Fig. 5, in particular).  Furthermore, as evidenced by Jabara, PBMC inherently express CD40L (see page 374, in particular), and the composition of Ghosh thus inherently contain CD40L.  Furthermore, as evidenced by Napolitani et al., TLR7/8 and TLR3 agonists also induce IL-1beta (see Fig. 6, in particular), and the cell cultures compositions of Ghosh would inherently comprise IL-1beta. Regarding the limitation of a “dendritic cell maturation cocktail” or the “use for in vitro maturation of an immature dendritic cell in the presence of an antigen”, it is noted that this refers to an intended use of the claimed composition. During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art.  See MPEP 2112.02.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). Here, the composition of . 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al., in view of Jasani et al., 2009 (of record), and Levy et al., 2006, and as evidenced by Napolitani et al., 2005 and Jabara et al., 2001.
The teachings of Ghosh et al. and the evidentiary teachings of Napolitani et al., 2005 and Jabara et al., 2001 are described above.  
Ghosh teaches PolyI:C as TLR3 agonist, and 3M-003 as TLR7/8 agonist, but does not explicitly teach R848 and rintatolimod.
Levy teaches both 3M-003 and R848 are TLR7/8 agonists that are functionally equivalent.
Jasani et al. teach that polyI:C and Ampligen®, i.e. rintatolimod, are both TLR3 agonists that are functional equivalents, but that Ampligen® is a GMP grade reagent (see abstract, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use R848 and Ampligen®, i.e. rintatolimod, as TLR7/8 and TLR3 agonists, as taught by Levy and Jasani, in the composition of Ghosh et al. The ordinary artisan at the time the invention was made would have been motivated to use Ampligen®, i.e. rintatolimod since it is taught by Jasani to be a GMP grade reagent.  Additionally, selecting from known agonists would , involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success, and would also involve simple substitution of one known KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20120328662 (of record), in view of Jasani et al., 2009 (of record), and Mosca et al., 2000 (of record).
The ‘662 publication teaches a composition for inducing dendritic cell maturation comprising R848 (a TLR7/8 agonist), PolyI:C (a TLR3 agonist), and IFN-gamma (see page 1, in particular).  The ‘662 publication teaches that the composition can further include at least one of IFN-alpha, IL-1beta, and TNF-alpha, and it would be obvious to include all three based on the explicit teaching of using “at least” one.  The ‘662 publication also teaches that soluble factors produced by activated T cells, including CD40L, and IFN-gamma, are known as maturation factors for dendritic cells (see paragraph 47).
The ‘662 publication does not explicitly teach including CD40L in the maturation compositions comprising R848, polyI:C, IFN-gamma, IFN-alpha, and IL-1beta.  The ‘662 publication also does not teach rintatolimod.
	Mosca et al. teach that CD40L is a maturation factor that can be combined with IFN-gamma and TLR agonists and induces synergistic levels of IL-12 production by maturing dendritic cells (see Fig. 1, in particular).
Jasani et al. teach that polyI:C and Ampligen®, i.e. rintatolimod, are both TLR3 agonists that are functional equivalents, but that Ampligen® is a GMP grade reagent (see abstract, in particular). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to further include CD40L as taught by Mosca et al., in the maturation compositions of the ‘662 application. The ordinary artisan at the time the invention was made would have been motivated to do so with a reasonable expectation of success, since Mosca et al. teach that CD40L is a maturation factor that can be combined with IFN-gamma and TLR agonists and induces synergistic levels of prima facie obvious to one of ordinary skill in the art at the time the invention was made to use Ampligen®, i.e. rintatolimod, as TLR3 agonist in the composition of the ‘662 publication. The ordinary artisan at the time the invention was made would have been motivated to use Ampligen®, i.e. rintatolimod since it is taught to be a GMP grade reagent.  Additionally, selecting from known TLR3 agonists would, involve choosing among a finite number of predictable options which could be pursued with a reasonable expectation of success, and would also involve simple substitution of one known element for another to obtain predictable results. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (see KSR International Co. V. Telefex Inc 82 USPQ2d 1385).  
Regarding the limitation that the cocktail is for “use for in vitro maturation of an immature dendritic cell in the presence of an antigen”, it is noted that this refers to an intended use of the claimed composition, which does not render the instant claims patentable, since the prior art cited above makes obvious a composition structurally identical to the claimed cocktail, i.e. a cocktail comprising a TLR7/8 agonist, a TLR3 agonist, CD40L, IFN-alpha, IFN-gamma, and IL-1beta.

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644